           Case 2:19-cv-01597-APG-NJK Document 27 Filed 07/01/20 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     RICHARD E. OBRINGER, an individual,                           Case Number
                                                               2:19-cv-01597-APG-NJK
11                                  Plaintiff,

12           vs.

13     NEWREZ LLC f/k/a NEW PENN                          STIPULATION OF DISMISSAL OF
       FINANCIAL, LLC d/b/a SHELLPOINT                   DEFENDANT NEWREZ LLC F/K/A
14     MORTGAGE SERVICES, a Foreign                      NEW PENN FINANCIAL, LLC D/B/A
       Limited-Liability Company; and EQUIFAX                SHELLPOINT MORTGAGE
15     INFORMATION SERVICES LLC, a Foreign                  SERVICES WITH PREJUDICE
       Limited-Liability Company,
16
                                   Defendants.                      ORDER
17

18         IT IS HEREBY STIPULATED by and between Plaintiff, Richard E. Obringer (“Plaintiff”)

19 and Defendant, NewRez LLC f/k/a New Penn Financial, LLC d/b/a Shellpoint Mortgage Services,

20 by and through their respective attorneys of record, that all Plaintiff’s claims asserted against

21 . . .

22 . . .

23 . . .

24 . . .


                                                 Page 1 of 2
           Case 2:19-cv-01597-APG-NJK Document 27 Filed 07/01/20 Page 2 of 2



 1 Defendant in the above-captioned matter shall be and hereby are dismissed with prejudice and

 2 each party shall bear its own attorney fees and costs.

 3 Dated this 1st day of July, 2020.                   Dated this 1st day of July, 2020.

 4 COGBURN LAW                                         AKERMAN LLP

 5
     By: /s/Erik W. Fox                                By: /s/Rex D. Garner
 6       Jamie S. Cogburn, Esq.                            Ariel E. Stern, Esq.
         Nevada Bar No. 8409                               Nevada Bar No. 8267
 7       Erik W. Fox, Esq.                                 Natalie L. Winslow, Esq.
         Nevada Bar No. 8804                               Nevada Bar No. 12125
 8       2580 St. Rose Parkway, Suite 330                  Rex D. Garner, Esq.
         Henderson, Nevada 89074                           Nevada Bar No. 9401
 9       Attorneys for Plaintiff                           1635 Village Center Circle, Suite 200
                                                           Las Vegas, Nevada 89134
10                                                         Attorneys for Defendant, NewRez LLC
                                                           f/k/a New Penn Financial, LLC d/b/a
11                                                         Shellpoint Mortgage Services

12         IT IS SO ORDERED.

13

14
                                                 UNITED STATES DISTRICT JUDGE
15
                                                            7/1/2020
16
                                                 DATE
17

18

19

20

21

22

23

24


                                               Page 2 of 2
